Name: 92/616/EEC: Council Decision of 21 December 1992 authorizing the Kingdom of Spain to apply a particular measure in accordance with Article 22 (12) (a) of Directive 77/388/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  European construction;  taxation;  executive power and public service;  Europe
 Date Published: 1992-12-31

 Avis juridique important|31992D061692/616/EEC: Council Decision of 21 December 1992 authorizing the Kingdom of Spain to apply a particular measure in accordance with Article 22 (12) (a) of Directive 77/388/EEC Official Journal L 408 , 31/12/1992 P. 0012 - 0012COUNCIL DECISION of 21 December 1992 authorizing the Kingdom of Spain to apply a particular measure in accordance with Article 22 (12) (a) of Directive 77/388/EEC (92/616/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Sixth Council Directive, 77/388/EEC, of 17 May 1977 on the harmonization of the laws of the Member States relating to turnover taxes - Common system of value added tax: uniform basis of assessment (1), and in particular Article 22 thereof, Having regard to the proposal from the Commission, Whereas, under Article 22 (12) of Directive 77/388/EEC, the Council, acting unanimously on a proposal from the Commission, may authorize any Member State to introduce particular measures to simplify the statement obligations laid down in paragraph 6 (b) of Article 22; whereas Article 22 (12) further stipulates that such simplification measures may not jeopardize the proper monitoring of intra-Community transactions, and may take the forms outlined in subparagraphs (a) and (b) of Article 22 (12); Whereas the Spanish Government, by letter received by the Commission on 10 August 1992, has requested authorization for a simplification measure which takes the form laid down in subparagraph (a) of Article 22 (12); Whereas the authorization will be temporary; Whereas the particular measure will not affect the European Communities' own resources arising from value added tax, HAS ADOPTED THIS DECISION: Article 1 As provided for by Article 22 (12) of Directive 77/388/EEC, the Kingdom of Spain is hereby authorized, with effect from 1 January 1993 until 31 December 1996 or until the end of the transitional arrangements in the unlikely event that this is later, to introduce a particular measure in accordance with subparagraph (a) of Article 22 (12), to simplify the obligations laid down in paragraph 6 (b) of Article 22 regarding recapitulative statements. Article 2 This Decision is addressed to the Kingdom of Spain. Done at Brussels, 21 December 1992. For the Council The President D. HURD (1) OJ N ° L 145, 13. 6. 1977, p. 1. Directive as last amended by Directive 92/77/EEC (OJ N ° L 316, 31. 10. 1992, p. 1).